Citation Nr: 1108244	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-39 928 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 29, 2006, for the establishment of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which established service connection for PTSD, evaluated as 50 percent disabling, effective December 29, 2006.  The Veteran appealed contending that a higher rating and earlier effective date were warranted in this case.

A subsequent December 2007 rating decision assigned a 70 percent rating for the Veteran's PTSD, effective December 29, 2006.  Nevertheless, this issue remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The record reflects the Veteran submitted evidence directly to the Board in January 2011.  Although no waiver of initial consideration by the agency of original jurisdiction was received in accord with 38 C.F.R. § 20.1304 (2010), the Board notes that the evidence are duplicate copies of private treatment records that are already on file.  Therefore, there is no prejudice to the Veteran by the Board proceeding with adjudication of this case.

As an additional matter, the record reflects the Veteran also initiated an appeal to an August 2009 rating decision's denial of service connection for chronic obstructive pulmonary disease (COPD).  However, the record does not reflect he perfected his appeal as to this issue by filing a timely Substantive Appeal after a Statement of the Case was issued in April 2010.  Accordingly, the Board does not have jurisdiction to address this issue, nor does the Veteran contend otherwise.  See 38 C.F.R. §§ 20.200, 20.302 (2010).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record does not reflect the Veteran submitted a claim of entitlement to service connection for PTSD, or any other acquired psychiatric disorder, prior to December 29, 2006.

3.  The Veteran's service-connected PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 29, 2006, for the establishment of service connection for PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).

2.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that this appeal is from a disagreement with the initial rating and effective date assigned following the establishment of service connection for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this examination.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2010 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not indicated that there are any outstanding medical records which document symptomatology of his service-connected PTSD that it not demonstrated by the evidence already of record.  In fact, he testified at the December 2010 hearing that he was not currently receiving any treatment for his PTSD.  Transcript p. 14.  Similarly, VA medical examinations dated in March 2008 and December 2009 noted that he was not receiving any treatment for this disability.

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claim(s).  However, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim(s); i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further observes that the Veteran was accorded VA medical examinations that evaluated the symptomatology of his service-connected PTSD in May 2007, March 2008, and December 2009.  In pertinent part, the findings on these examinations are consistent with the other medical evidence on file, as well as the relevant rating criteria.  Further, no inaccuracies or prejudice is demonstrated regarding these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.

The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this claim. 

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



Earlier Effective Date

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute. However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The Veteran has contended, to include at the December 2010 Board hearing, that the effective date for the establishment of service connection for PTSD should be from 1957, when he was released from active duty.  He contended that he has had PTSD since that time.

The Board observes, however, that no written communication was received by VA from the Veteran within one year after his separation from service in which he indicated that he was seeking service connection for any type of acquired psychiatric disorder.  In short, no formal or informal claim for such benefits was received within the period that would permit an effective date to be assigned from one day after his separation from service.  Consequently, the effective date for the establishment of service connection for PTSD can be no earlier than the date of claim.

The Board observes that the Veteran has submitted various claims for VA benefits over the years, beginning in September 1994.  As such, his actions clearly demonstrate that he was aware of what was necessary to submit a claim of service connection for an acquired psychiatric disorder, and any other disability.  Here, a thorough review of the record does not reflect he submitted a claim of entitlement to service connection for PTSD, or any other acquired psychiatric disorder, prior to December 29, 2006.

In view of the foregoing, there is no legal basis to assign an earlier effective date for the establishment of service connection for PTSD in this case.  Therefore, the benefit sought on appeal with respect to this claim must be denied.

Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) .  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Board acknowledges that the record indicates the Veteran has experienced depression and anxiety, as well as chronic sleep impairment to include nightmares.  However, such symptomatology is associated with the criteria for a 30 percent rating.  As such, it does not support assignment of a rating in excess of 70 percent in the instant case.

The Veteran's service-connected PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  No such impairment appears to be demonstrated in the evidence of record.  

The Board also observes that an October 2006 private psychological assessment found the Veteran's affect was appropriate; his thought processes were intact; he had no hallucinations or delusions; he was no current danger to self or others; that there was no current situational dangers; he had no suicidal or homicidal ideation/impulses; that he was well-groomed; and that his memory and judgment were intact.  Similar findings appear to have been made in subsequent private treatment records dated though 2007, including findings that his speech was normal.

The Board further observes that the May 2007 VA medical examination noted that the Veteran's affect appeared to be in the normal range.  Although the record indicated he had been delusional in the past, he did not appear delusional at the time of the examination.  He did appear to have some problems with memory, but it was unclear whether he was confabulating some details.  The Board also reiterates that impairment of short and long term memory is part of the criteria for a 50 percent rating, and that the Veteran did not indicate his memory problems were to the extent that he had memory loss for names of close relatives, own occupation, or own name.

The subsequent March 2008 VA examination found, in part, that the Veteran's memory for recent events seemed to be fairly good, although he became somewhat confused at one point when asked about specifics.  He was not delusional.  The December 2009 VA examination also found that he was not delusional or paranoid.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 70 percent.

Of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the May 2007, March 2008, and December 2009 VA medical examination all assigned the Veteran a GAF of 55 for his service-connected PTSD.  The October 2006 private psychological evaluation assigned a GAF of 41.  In addition, an October 2007 private physician, who noted he had evaluated the Veteran in July of that year, assigned a GAF of 50.

As mentioned in the October 2007 private medical statement, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), for rating purposes).  

The private physician did acknowledge in the October 2007 statement that the difference between 55 and 50 on the GAF was subjective, and the range of scores among various trained observes was at least this large.  Further, the December 2009 VA medical examination noted that it was understood the GAF was quite inexact and sometimes misused, but it was the only tool currently available for quantifying behavior.  In other words, it is not inconsistent for two or more clinicians to assign different GAF scores for the same individual.

In any event, the Board observes that the Veteran has never been assigned a GAF score indicative of total occupational and social impairment.  Further, such impairment is not demonstrated by the anecdotal evidence of record, to include the Veteran's statements and hearing testimony.  For example, he has indicated that he does have some friends, and engages in some activities.  

Moreover, the March 2008 VA medical examination noted that the Veteran's ability to work was never impacted by his PTSD; that he retired because of physical limitations; and the examiner did not believe that the PTSD was severe enough that it would impact the Veteran's ability to work again currently.  Similarly, the same examiner stated on the December 2009 VA examination that the Veteran is unable to work because of his physical problems, not because of his PTSD; that his PTSD was not severe enough to impact his employability; and that he was unable to work in almost any capacity because of physical limitations, but his PTSD alone did not impact his ability to function in simple employment.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 70 percent under Diagnostic Code 9411.  In making this determination, the Board considered whether staged ratings under Fenderson, supra, were appropriate for this service-connected disability.  However, the Board finds that his PTSD symptomatology has been stable throughout the appeal period, and there were no distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 70 percent.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Board further notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether the Veteran is entitled to an extraschedular rating in the instant case, and the Veteran has not raised the matter himself.  The Board therefore is without authority to consider the matter of extraschedular rating(s).  The Veteran is free to raise this as a separate issue with the RO if he so desires.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in this case TDIU was established by an April 2010 rating decision based upon all of the Veteran's service-connected disabilities, effective from December 29, 2008.  Nothing in the record indicates the Veteran has disagreed with the effective date for the establishment of TDIU.  As such, it does not appear the Board has jurisdiction to discuss this issue.  Nevertheless, it is reiterated that the Board did determine his PTSD did not result in total occupational impairment.








	(CONTINUED ON NEXT PAGE)


Conclusion

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's current appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to an effective date earlier than December 29, 2006, for the establishment of service connection for PTSD is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


